Exhibit 10.1B SUPPLEMENTAL EXECUTIVE RETIREMENT BENEFITS AGREEMENT This Supplemental Executive Retirement Benefits Agreement (this “Agreement”) is made effective as of the 1st day of January, 2016, by and between William Matthews, V, an individual (“Executive”) and National Bank of Commerce, a national banking association located in Birmingham, Alabama (the “Bank”). RECITALS A.Executive is a valued employee of the Bank. B.The Bank desires to retain the Executive as an employee of the Bank. C.The Bank desires to make available to the Executive the opportunity to earn certain supplemental retirement benefits, and the Executive desires to enter into an arrangement for such supplemental retirement benefits. AGREEMENT NOW, THEREFORE, the parties hereto, for and in consideration of the foregoing and the mutual promises contained herein and for other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, intending to be legally bound hereby, agree as follows: 1.
